DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.

Specification
The amendment to the specification filed December 14, 2020 has been entered.

Response to Amendment
This Office Action is in response to the Amendment filed on the date: February 25, 2021.
Claims 1-2 and 4-20 are currently pending.  Claim 3 is canceled.  No claims have been amended or are new.

Response to Arguments
Applicant’s arguments, see REMARKS pages 11-13 under section II Discussion, with respect to the rejection of claims 1-2 and 4-20 under 35 U.S.C. §132(a) and 112(a) for introducing new matter have been fully considered and are persuasive.  The rejection of claims 1-2 and 4-20 has been withdrawn. 
Applicant’s arguments, see REMARKS pages 13-17 under section II The Claims Are Patentable, with respect to the rejection(s) of claim(s) 1, 11 and 19 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshioka et al. 2011/0006762 and Itoi et al. 2015/0130454.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schein, JR 2016/0025680 (called Schein hereinafter and art disclosed by applicant), in view of Tunacik, Jr. et al. 8844387 (called Tunacik hereinafter and previously cited) and further in view of Yoshioka et al. 2011/0006762 (called Yoshioka hereinafter and newly cited).

Regarding independent claim 1, Schein teaches, in Figures 1 and 12, a robotic inspection system (Fig. 1) to detect discontinuities within external post-tension bridge tendons (Abstract), the system comprising: 
a sensing device (Figs. 4 and 5; 30 and 32), the sensing device configured to move along an outer surface of a bridge tendon (tendon 56) to detect magnetic flux leakage within the bridge tendon (para [0066]); 
a location device (para [0013]) coupled to the sensing device configured to determine the location of the sensing device on the bridge tendon; and 
a control station (computing device 36) configured to interface with the sensing device and the location device (para [0073]; transmitted via a hard-wire connection or any known method of transmitting the signal), the control station configured to generate a bridge tendon condition assessment report from the detection of the magnetic flux leakage to identify locations and sizes of the discontinuities within the bridge tendon (para [0085]). 
Schein is silent to a control station configured to wirelessly interface with the sensing device and the location device.
Tunacik teaches a control station configured to wirelessly interface with the sensing device and the location device (Fig. 6; 652 and 654; Column 6 lines 43-58).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schein with the wireless communication system as described by Tunacik for the purpose of transmitting data over greater distances without the use of a hard-wire connection which could get damaged or be more costly.
Schein and Tunacik fail to teach a sensing device having a first arcuate magnet of a first polarity and a longitudinally spaced apart second arcuate magnet of an opposing second polarity.
Yoshioka teaches, in Figures 1, 2 and 3A, a sensing device (2) having a first arcuate magnet (4a) of a first polarity (Fig. 3A; 4a) and a longitudinally spaced apart second arcuate magnet (4b) of an opposing second polarity (Fig. 3A; 4b).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schein and Tunacik with the arcuate magnets and sensor array as described by Yoshioka for the purpose of being able to magnetically saturate the wire rope to detect internal damage to the wire rope that would not be seen by the naked eye.

Regarding claim 2, Schein, Tunacik and Yoshioka teach the robotic inspection system of claim 1, Schein further teaches wherein the sensing device comprises a sensor array (Fig. 5). 

Regarding claim 4, Schein, Tunacik and Yoshioka teach the robotic inspection system of claim 2, Schein further teaches wherein the sensing device comprises a processor configured to analyze raw voltage measurements (Fig. 6). 

Regarding claim 7, Schein, Tunacik and Yoshioka teach the robotic inspection system of claim 2, Schein further teaches wherein the sensor array comprises a Hall effect sensor (Figs. 5 and 6) configured to detect the magnetic flux leakage to indicate a discontinuity within the bridge tendon (para [0066]). 

Regarding claim 8, Schein, Tunacik and Yoshioka teach the robotic inspection system of claim 2, Schein further teaches wherein the first and second magnets are configured to magnetize the bridge tendon along a longitudinal direction (Fig. 3 and 12; magnetized along the length of tendon 56). 

Regarding claim 9, Schein, Tunacik and Yoshioka teach the robotic inspection device of claim 2, Schein further teaches wherein the sensor array is configured to detect the magnetic flux leakage perpendicular to a surface of the bridge tendon (Figs. 4, 10 and 12; para [0011 and 0085]). 

Claim 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schein, in view of Tunacik, in view of Yoshioka and further in view of Marashdeh et al. 9535026 (called Marashdeh hereinafter and applicant disclosed art).

Regarding claim 5, Schein, Tunacik and Yoshioka teach the robotic inspection system of claim 2, but fail to teach wherein the sensing device comprises an annulus sector shape of 240 degrees and having a 120 degree opening. 
Marashdeh teaches wherein the sensing device comprises an annulus sector shape of 270 degrees and having a 90 degree opening (Figs. 1 and 2; Column 21-25).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schein, Tunacik and Yoshioka with the sensing frame as described by Marashdeh for the purpose of permitting the sensor to work very close to the floor since the space between the floor and the tendon can be very small.
Schein, Tunacik, Yoshioka and Marashdeh fail to teach wherein the sensing device comprises an annulus sector shape of 240 degrees and having a 120 degree opening.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the sensing device to comprise an annulus sector shape of 240 degrees and having a 120 degree opening, since the degree of the opening can be adjusted by one skilled in the art depending on the amount of space required for the frame to perform their function in relation to the space between the floor and the tendon.

Regarding claim 10, Schein, Tunacik and Yoshioka teach the robotic inspection system of claim 2, but fail to teach wherein the sensing device comprises an annulus shape configured to open to be secured completely around a bridge tendon. 
Marashdeh teaches wherein the sensing device comprises an annulus shape configured to open to be secured completely around a bridge tendon (Figs. 3 and 4; Column 3 lines 57-67).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schein, Tunacik and Yoshioka with the sensing frame as described by Marashdeh for the purpose of a tractor mechanical arrangement that can adjust for varying diameters of tendons while maintaining stability.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schein, in view of Tunacik, in view of Yoshioka and further in view of Sipila et al. 2014/0116715 (called Sipila hereinafter and previously cited).

Regarding claim 6, Schein, Tunacik and Yoshioka teach the robotic inspection system of claim 2, but fail to teach wherein the sensor array comprises an inductive coil sensor configured to detect the magnetic flux leakage to indicate a discontinuity within the tendon. 
Sipila teaches wherein the sensor array comprises an inductive coil sensor (para [0024]) configured to detect the magnetic flux leakage to indicate a discontinuity within the tendon.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schein, Tunacik and Yoshioka with the inductive coil as described by Sipila for the purpose of using an inductive coil as a possible sensor, out of many available choices, to detect potential faults within a subsea wall.

Claims 11-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schein in view of Itoi et al. 2015/0130454 (called Itoi hereinafter and newly cited).

Regarding independent claim 11, Schein teaches, in Figures 1 and 12, a robotic inspection system (Fig. 1) to detect discontinuities within external post-tension bridge tendons (Abstract), the system comprising: 
a sensing device (Figs. 4 and 5; 30 and 32) configured to move along a bridge tendon (tendon 56) to detect magnetic flux leakage within the bridge tendon; 
a sensor array (Figs. 4 and 5) coupled to the sensing device; and 
a plurality of magnets (Fig. 3; magnets 28) coupled to the sensing device to magnetize the bridge tendon. 
	Schein fails to teach an arcuate sensor array.
Itoi teaches an arcuate sensor array (Fig. 2; magnetic-flux detecting elements 45-50 and 75-80).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schein with the arcuate sensors as described by Itoi for the purpose of more accurately detecting damage in the wires by reducing the influence of magnetic fluxes leaking from other parts of the wire other than the damaged parts.

Regarding claim 12, Schein and Itoi teach the robotic inspection system of claim 11, Schein further teaches wherein the sensing device comprises a processor coupled to the arcuate sensor array and configured to analyze raw voltage measurements (Fig. 6; 36). 

Regarding claim 15, Schein and Itoi teach the robotic inspection system of claim 11, Schein further teaches wherein the arcuate sensor array comprises a Hall effect sensor (Figs. 5 and 6) configured to detect the magnetic flux leakage to indicate a discontinuity within the bridge tendon (para [0066]). 

Regarding claim 16, Schein and Itoi teach the robotic inspection system of claim 11, Schein further teaches wherein the magnets are configured to magnetize the bridge tendon along a longitudinal direction (Fig. 3 and 12; magnetized along the length of tendon 56). 

Regarding claim 17, Schein and Itoi teach the robotic inspection device of claim 11, Schein further teaches wherein the arcuate sensor array is configured to detect the magnetic flux leakage perpendicular to a surface of the bridge tendon (Figs. 4, 10 and 12; para [0011 and 0085]). 

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schein, in view of Itoi and further in view of Marashdeh.

Regarding claim 13, Schein and Itoi teach the robotic inspection system of claim 11, but fails to teach wherein the sensing device comprises an annulus sector shape of 240 degrees and having a 120 degree opening. 
Marashdeh teaches wherein the sensing device comprises an annulus sector shape of 270 degrees and having a 90 degree opening (Figs. 1 and 2; Column 21-25).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schein and Itoi with the sensing frame as described by Marashdeh for the purpose of permitting the sensor to work very close to the floor since the space between the floor and the tendon can be very small.
Schein, Itoi and Marashdeh fail to teach wherein the sensing device comprises an annulus sector shape of 240 degrees and having a 120 degree opening.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the sensing device to comprise an annulus sector shape of 240 degrees and having a 120 degree opening, since the degree of the opening can be adjusted by one skilled in the art depending on the amount of space required for the frame to perform their function in relation to the space between the floor and the tendon.

Regarding claim 18, Schein and Itoi teach the robotic inspection system of claim 11, but fail to teach wherein the sensing device comprises an annulus shape configured to open to be secured completely around the bridge tendon. 
Marashdeh teaches wherein the sensing device comprises an annulus shape configured to open to be secured completely around the bridge tendon (Figs. 3 and 4; Column 3 lines 57-67).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schein and Itoi with the sensing frame as described by Marashdeh for the purpose of a tractor mechanical arrangement that can adjust for varying diameters of tendons while maintaining stability.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schein, in view of Itoi and further in view of Sipila.

Regarding claim 14, Schein and Itoi teach the robotic inspection system of claim 11, but fail to teach wherein the sensor array comprises an inductive coil sensor configured to detect the magnetic flux leakage to indicate a discontinuity within the bridge tendon. 
Sipila teaches wherein the sensor array comprises an inductive coil sensor (para [0024]) configured to detect the magnetic flux leakage to indicate a discontinuity within the bridge tendon.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schein and Itoi with the inductive coil as described by Sipila for the purpose of using an inductive coil as a possible sensor, out of many available choices, to detect potential faults within a subsea wall.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schein, in view of Itoi, in view of Yoshioka and further in view of Marashdeh.

Regarding independent claim 19, Schein teaches, in Figures 1 and 12, a sensing device to detect (Fig. 1) discontinuities within external post-tension bridge tendons (Abstract), the sensing device comprising: 
a sensor array (Figs. 4 and 5; 30 and 32) to detect magnetic flux leakage within a bridge tendon (tendon 56); and 
a plurality of magnets (Fig. 3; magnets 28) configured to magnetize the bridge tendon. 
Schein fails to teach an arcuate sensor array.
Itoi teaches an arcuate sensor array (Fig. 2; magnetic-flux detecting elements 45-50 and 75-80). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schein with the arcuate sensors as described by Itoi for the purpose of more accurately detecting damage in the wires by reducing the influence of magnetic fluxes leaking from other parts of the wire other than the damaged parts.
Schein and Itoi fail to teach a plurality of arcuate magnets.
Yoshioka teaches a plurality of arcuate magnets (Fig. 2; 4a and 4b).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schein and Itoi with the arcuate magnets as described by Yoshioka for the purpose of being able to magnetically saturate the wire rope to detect internal damage to the wire rope that would not be seen by the naked eye.
Schein, Itoi and Yoshioka fail to teach wherein the sensing device having an annulus sector shape of 240 degrees that fits only partially around the bridge tendon. 
Marashdeh teaches wherein the sensing device comprises an annulus sector shape of 270 degrees and having a 90 degree opening (Figs. 1 and 2; Column 21-25).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schein, Itoi and Yoshioka with the sensing frame as described by Marashdeh for the purpose of permitting the sensor to work very close to the floor since the space between the floor and the tendon can be very small.
Schein, Itoi, Yoshioka and Marashdeh fail to teach wherein the sensing device having an annulus sector shape of 240 degrees that fits only partially around the bridge tendon.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the sensing device to comprise an annulus sector shape of 240 degrees and having a 120 degree opening, since the degree of the opening can be adjusted by one skilled in the art depending on the amount of space required for the frame to perform their function in relation to the space between the floor and the tendon.

Regarding claim 20, Schein, Itoi, Yoshioka and Marashdeh teach the sensing device of claim 19, Schein further teaches wherein the arcuate sensor array comprises an inductive coil sensor or Hall effect sensor (Figs. 5 and 6) configured to detect the magnetic flux leakage to indicate a discontinuity within the tendon (para [0066]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yoshioka et al. discloses “Wire rope flaw detector” (see 2014/0035569)
Weischedel discloses “Magnetic inspection device” (see 2010/0148766)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867